TDCJ offender Detaiis

T§.x:.As_. DEPART,M_§M QE Cail_ir;ma; Jusjzi_,c::s._

Page l of 2

2518/§ #0/

E TDCJ Home m New Gr?tender Search

 

offender lnformation Details ‘

Return to Search list

S|D Number:

TDCJ Numt)er:

Name:

Race:

Gender:

DOB:

Maximum Sentence Date:
Current Faci|ity:
Projected Re|ease Date:
Paro|e Eligibi|ity Date:
Offender Visitation Eligib|e:

03753733

01539842
W|LKERSON,TERRY DON
W ,

|V\

1969-05-22

L|FE W|THOUT PAROLE
M

L|FE W|THOUT PAROLE
L|FE W|THOUT PAROLE
§§ _

information provided is updated once daily during Weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL lNFORMATION FOR SCHEDULED RELEASE:

Schedule'd Re|ease Date:
Scheduled Re|ease Type:

Scheduled Re|ease Location:

Offense History:

Offender is not scheduled for release at this time.
Wiii be determined When release date is scheduled

Wi|| be determined When release date is scheduled

 

 

 

 

 

 

Offense Sentence Sentence (YY-
Offense 4 Count Case No.
mate Date y Mivi-DD)
1990-04-26 BURG BulLD 1990-05-10 TARRANT 0405675W 20-00-00
1990-04-26 BURG BU|LD 1990-05-10 TARRANT 0405677W 20-00-00

 

 

 

 

 

http://offender.tdcj .texas. gov/OffenderSearch/offenderDetail.action?sid=0375 3 73 3 9/2/2015